Case 8:18-cv-01644-VAP-KES Document 44 Filed 01/24/19 Page 1 of 1 Page ID #:1267



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES – GENERAL

  Case No.      SA 18-cv-01644 VAP (KESx)                           Date    1/24/2019
  Title In re: Eagan Avenatti, LLP



  Present: The Honorable      VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


                Beatrice Herrera                                      Myra Ponce
                 Deputy Clerk                                        Court Reporter


     Attorney(s) Present for Creditor(s):                   Attorney(s) Present for Debtor(s):
                Scott H. Sims
                                                                   Michael J. Avenatti
           (Jason Frank Law, PLC)
                                                                 (Eagan Avenatti, LLP)



  Proceedings:      DEBTOR’S MOTION TO DISQUALIFY SCOTT SIMS, ANDREW STOLPER, JASON
                    FRANK AND FRANK SIMS & STOLPER, LLP AS CREDITOR JASON FRANK LAW,
                    PLC’S COUNSEL; (DOC. NO. 36)


         Matter called. Counsel for the parties are present as referenced above. Court
  invites oral argument of counsel. Counsel for Creditor shall lodge the transcript for the
  Court, as stated on the record. The Court having heard from counsel, takes the matter
  under submission. Upon ruling of the motion, the Court will order a date in which to
  appear before Magistrate Judge Karen Scott, for further proceedings.

          IT IS SO ORDERED.




                                                                                            _1_ : _09_
  Page 1 of 1                          CIVIL MINUTES – GENERAL
                                                                           Initials of Deputy Clerk: bh
